--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION




PURCHASE AGREEMENT


This Purchase Agreement (this “Agreement”), dated as of August 4, 2009, is by
and among Real Estate Investment Group L.P., a Bermuda limited partnership,
whose general partner and majority limited partner is Tyrus S.A., a Uruguayan
sociedad anónima wholly-owned by IRSA Inversiones y Representaciones Sociedad
Anónima, an Argentine sociedad anónima (the “Purchaser”), Hersha Hospitality
Trust, a Maryland real estate investment trust (the “Company”) and Hersha
Hospitality Limited Partnership, L.P., a Virginia limited partnership (the
“Operating Partnership”).


WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, an aggregate of 5,700,000 shares
(the “Primary Shares”) of the Company’s Class A common shares of beneficial
interest, par value $0.01 per share (the “Common Shares”);


WHEREAS, in connection with the sale and purchase of the Primary Shares, the
Company and the Purchaser intend to enter the Investor Rights and Option
Agreement (as defined below), pursuant to which the Company shall grant the
Purchaser the option to purchase 5,700,000 additional Common Shares (the “Option
Shares”) on the terms contained therein; and


WHEREAS, in connection with the sale and purchase of the Primary Shares, the
Company and the Purchaser intend to enter into the Registration Rights Agreement
(as defined below), pursuant to which the Company shall be obligated to file a
shelf registration statement on Form S-3 with respect to the Primary Shares and
the Option Shares; and


WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement and the Investor Rights and Option Agreement, the Company and the
Purchaser intend to enter into the Trustee Designation Agreement, pursuant to
which the Company has agreed to elect or appoint a representative designated by
the Purchaser as a trustee of the Company;


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:


1.             Purchase and Sale.  Subject to the terms and conditions hereof,
on the Closing Date the Purchaser shall purchase from the Company, and the
Company shall issue and sell to the Purchaser, the Primary Shares at a price per
share of $2.50, for an aggregate gross purchase price of U.S. $14,250,000 (the
“Purchase Price”).


2.              Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Company that:


(a)            Due Authorization.  The Purchaser has full entity power and
authority to enter into the Transaction Documents (as defined below) and is duly
authorized to purchase the Primary Shares from the Company upon the terms and
subject to the conditions set forth in the Transaction Documents.  Each
Transaction Document has been duly authorized, validly executed and delivered by
the Purchaser and constitutes a legal, valid and binding agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms except
as may be limited by (i) the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights or remedies
of creditors or (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefore may be brought.


 
 

--------------------------------------------------------------------------------

 


(b)            Prospectus and Prospectus Supplement.  The Purchaser has received
a copy of the Company’s base prospectus, dated November 26, 2006 (the “Base
Prospectus”) and will receive a copy of the prospectus supplement specifically
relating to the Primary Shares (the “Prospectus Supplement” and, together with
the Base Prospectus, the “Prospectus”).


(c)            Waiver Representation Letter.  The representations and warranties
contained in the Representation Letter (as defined below), are true and correct
in all respects as of the date hereof and as of the Closing Date (as defined
below).


(d)            Anti-Money Laundering.


 
(i)
Neither the Purchaser, any Purchaser Affiliate, any Person controlled by either,
any Person who owns a controlling interest in or otherwise controls Purchaser
nor any Person for whom Purchaser is acting as agent or nominee in connection
with the transactions contemplated hereby, is a country, territory, Person,
organization, or entity named on an OFAC List, or is a prohibited country,
territory, Person, organization, or entity under any economic sanctions program
administered or maintained by OFAC; and



 
(ii)
The Purchaser is not a Senior Foreign Political Figure, or a Close Associate of
a Senior Foreign Political Figure; the Purchaser is not controlled by a Senior
Foreign Political Figure, or a Close Associate of a Senior Foreign Political
Figure; and none of the direct or indirect owners of the Purchaser (other than
any owner(s) of any interest(s) in a publicly-traded entity) is a Senior Foreign
Political Figure, or a Close Associate of a Senior Foreign Political Figure (as
each such defined term is referred to in the applicable Treasury Regulations).



 
(iii)
The Purchaser agrees that, upon receiving a request from any other Company, it
shall provide information reasonably required by such Partner to confirm that
the representations, warranties and covenants contained herein continue to be
true and to comply with all applicable anti-money laundering and anti-terrorist
laws, regulations and executive orders.  The Purchaser consents to the
disclosure to United States regulators and law enforcement authorities by the
Company of such information about the Purchaser that the Company reasonably
deems necessary or appropriate to comply with applicable anti-money laundering
and anti-terrorist laws, regulations and executive orders.



 
2

--------------------------------------------------------------------------------

 


3.              Representations and Warranties of the Company and the Operating
Partnership.  The Company and the Operating Partnership, jointly and severally
represent and warrant to Purchaser that as of the date of this Agreement and as
of the Closing Date, as the case may be:


(a)            The Company meets the requirements for use of Form S-3 under the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”).  On October 17, 2006, the Company filed
with the Securities and Exchange Commission (the “Commission”) a Form S-3
registration statement applicable to the Primary Shares (the “Registration
Statement”), which has been declared effective under the Securities Act.  The
Company has not received, and has no knowledge of, any order of the Commission
preventing or suspending the use of the Registration Statement, or threatening
or instituting proceedings for that purpose.  Any statutes, regulations,
contracts or other documents that are required to be described in the
Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described or filed.  The Prospectus
Supplement has been prepared and will be filed pursuant to Rule 424(b) of the
Securities Act within the time period prescribed therein.  Copies of the
Registration Statement, the Prospectus and any such amendments or supplements,
and all documents incorporated by reference therein, that were filed with the
Commission on or prior to the date of this Agreement have been delivered, or
made available, to Purchaser and its counsel.  The Company’s Class A common
shares are currently listed on the New York Stock Exchange (the “Exchange”)
under the trading symbol “HT.”


(b)            The Prospectus delivered to the Purchaser is identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
its Electronic Data Gathering Analysis and Retrieval System (“EDGAR”), except to
the extent permitted by Regulation S-T.


(c)            Each of the Registration Statement, any registration statement
filed pursuant to Rule 462(b) of the Securities Act (each, a “Rule 462(b)
Registration Statement”) and each amendment thereto, at the time it became
effective and on the Closing Date, complied and will comply in all material
respects with the requirements of the Securities Act, and did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not
misleading.  The preceding sentence does not apply to statements in or omissions
from the Registration Statement, any Rule 462(b) Registration Statement or any
amendment thereto in reliance upon and in conformity with written information
relating to the Purchaser furnished to the Company in writing by the Purchaser
expressly for use therein.


(d)            Neither the Prospectus nor any amendments or supplements thereto,
at the time the Prospectus or any such amendment or supplement was issued, as of
the date hereof and as of the Closing Date, as the case may be, included or will
include an untrue statement of a material fact or omitted or will omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.  The preceding
sentence does not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement or any amendment thereto in
reliance upon and in conformity with written information relating to the
Purchaser furnished to the Company in writing by the Purchaser expressly for use
therein.


 
3

--------------------------------------------------------------------------------

 


(e)            Each document incorporated by reference in the Registration
Statement or the Prospectus heretofore filed, when it was filed (or, if any
amendment with respect to any such document was filed, when such amendment was
filed), conformed in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder, and any further documents so filed and incorporated
after the date of this Agreement will, when they are filed, conform in all
material respects with the requirements of the Exchange Act and the rules and
regulations thereunder, and no such document, when it was filed (or, if an
amendment with respect to any such document was filed, when such amendment was
filed), contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading, and no such document, when it is filed, will
contain an untrue statement of a material fact or will omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.


(f)            All of the issued and outstanding shares of beneficial interest
of the Company have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with applicable federal and
state securities laws.  None of the outstanding shares of beneficial interest of
the Company were issued in violation of any preemptive rights, rights of first
refusal or other similar rights.  Except as set forth in the Prospectus, there
are no outstanding options, warrants or similar rights to subscribe for, or
contractual obligations to issue, sell, transfer or acquire, any shares of
beneficial interest of the Company or any securities convertible into or
exchangeable for any such shares of beneficial interest.


(g)            The Primary Shares to be issued and sold by the Company hereunder
have been duly authorized and, when issued and delivered against full payment
therefor in accordance with the terms hereof, will be validly issued, fully paid
and nonassessable and free of any preemptive rights, rights of first refusal or
other or similar rights.  The Option Shares to be issued and sold by the Company
pursuant to the Investor Rights and Option Agreement have been duly authorized
and, when issued and delivered against full payment therefore in accordance with
the terms of the Investor Rights and Option Agreement, will be validly issued,
fully paid and nonassessable and free of any preemptive rights, rights of first
refusal or other or similar rights.


(h)            The shares of beneficial interest of the Company, including the
Primary Shares and the Option Shares, conform to the description thereof
contained in the Prospectus.  The certificates for the Primary Shares and the
Option Shares are in due and proper form, and the holders of the Primary Shares
and the Option Shares will not be subject to personal liability solely by reason
of being such a holder.


(i)             Immediately after the transactions contemplated by the
Transaction Documents, all of the issued and outstanding common units of limited
partnership interest in the Operating Partnership (“Common Units”) and all of
the issued and outstanding preferred units of limited partnership interest in
the Operating Partnership (“Preferred Units”) will have been validly
issued.  Immediately after the transactions contemplated by the Transaction
Documents, none of the outstanding Common Units or Preferred Units will have
been issued in violation of any preemptive right, right of first refusal or
other similar right; and the outstanding Common Units and Preferred Units have
been offered, sold and issued by the Operating Partnership in compliance with
applicable federal and state securities laws.


 
4

--------------------------------------------------------------------------------

 


(j)             The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than (i) the subsidiaries that
are listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the
most recently ended fiscal year and (ii) those subsidiaries formed since the
last day of the most recently ended fiscal year, all of which are listed on
Schedule 3(j) (each, a “Subsidiary” and collectively, the “Subsidiaries”).


(k)            The Company and each Subsidiary that is consolidated with the
Company in the Company’s financial statements in accordance with generally
accepted accounting principles (each, a “Consolidated Subsidiary”) is duly
organized and validly existing in good standing under the laws of the state of
its incorporation or organization with full corporate, partnership or entity
power and authority, as the case may be, to own, lease and operate its
properties and to conduct its business as presently conducted and as described
in the Prospectus and is duly registered and qualified to conduct its business
and is in good standing in each jurisdiction or place where the nature of its
properties or the conduct of its business requires such registration or
qualification, except where the failure to so register or qualify has not had
and will not have a material adverse effect on the condition (financial or
other), business, properties, results of operations or prospects of the Company
and the Consolidated Subsidiaries, taken as a whole (a “Material Adverse
Effect”).


(l)             The outstanding equity interests of, or other ownership
interests in, each of the Consolidated Subsidiaries have been duly authorized
and validly issued, are fully paid and, except as to Consolidated Subsidiaries
that are partnerships or limited liability companies, nonassessable, and are
owned by the Company, directly or indirectly, free and clear of any security
interest, lien, encumbrance or claim.


(m)           Except as described in the Prospectus, there is no action, suit,
inquiry, proceeding or investigation by or before any court or governmental or
other regulatory or administrative agency or commission pending or, to the best
knowledge of the Company, threatened against or involving the Company or any
Consolidated Subsidiary, that might individually or in the aggregate prevent or
adversely affect the transactions contemplated by the Transaction Documents or
result in a Material Adverse Effect, nor to the Company's knowledge, is there
any basis for any such action, suit, inquiry, proceeding or investigation. There
are no agreements, contracts, indentures, leases or other instruments that are
required to be described in the Prospectus or to be filed as an exhibit to the
Registration Statement that are not described, filed or incorporated by
reference in the Registration Statement and the Prospectus as required by the
Securities Act.  All such contracts to which the Company or any Consolidated
Subsidiary is a party have been duly authorized, executed and delivered by the
Company or the applicable Consolidated Subsidiary, constitute valid and binding
agreements of the Company or the applicable Consolidated Subsidiary and are
enforceable against the Company or the applicable Consolidated Subsidiary in
accordance with the terms thereof, except as enforceability thereof may be
limited by (i) the application of bankruptcy, reorganization, insolvency and
other laws affecting creditors' rights generally and (ii) equitable principles
being applied at the discretion of a court before which any proceeding may be
brought.  Neither the Company nor any Consolidated Subsidiary has received
written notice or been made aware that the Company or any Consolidated
Subsidiary is in breach of or default under any such contracts to which it is a
party.


 
5

--------------------------------------------------------------------------------

 


(n)            Neither the Company nor any Consolidated Subsidiary is: (i) in
violation of (A) its Organizational Documents (as defined below), (B) to the
Company's knowledge, any law, ordinance, administrative or governmental rule or
regulation applicable to the Company or any Consolidated Subsidiary, the
violation of which would have a Material Adverse Effect or (C) any decree of any
court or governmental agency or body having jurisdiction over the Company or any
Consolidated Subsidiary; or (ii) in default in any material respect in the
performance of any obligation, agreement or condition contained in (x) any bond,
debenture, note or any other evidence of indebtedness or (y) any agreement,
indenture, lease or other instrument (each of (x) and (y), an “Existing
Instrument”) to which the Company or any Consolidated Subsidiary is a party or
by which any of its properties may be bound, which default would have a Material
Adverse Effect and, to the Company’s knowledge, there does not exist any state
of facts that constitutes a default or an event of default on the part of the
Company or any Consolidated Subsidiary as defined in such documents or that,
with notice or lapse of time or both, would constitute such a default or event
of default that would have a Material Adverse Effect.


(o)            Each of the Company and the Operating Partnership has full legal
right, power and authority to enter into and perform the Transaction Documents
and to consummate the transactions contemplated in the Transaction Documents,
including the issuance, sale and delivery of the Primary Shares as provided
herein and the issuance, sale and delivery of the Option Shares as provided in
the Investor Rights and Option Agreement.  The Company’s and the Operating
Partnership’s execution and delivery of the Transaction Documents to which each
is a party and the performance by the Company and the Operating Partnership of
their obligations under the Transaction Documents to which each is a party have
been duly and validly authorized by the Company and the Operating Partnership
and each of the Transaction Documents to which each is a party have been duly
executed and delivered by the Company and the Operating Partnership, and
constitutes a valid and legally binding agreement of the Company and the
Operating Partnership, to the extent applicable, enforceable against the Company
and the Operating Partnership in accordance with its terms, to the extent
applicable, except to the extent enforceability may be limited by (i) the
application of bankruptcy, reorganization, insolvency and other laws affecting
creditors' rights generally (regardless of whether enforcement is sought in a
proceeding in equity or at law) and (ii) equitable principles being applied at
the discretion of a court before which any proceeding may be brought and except
as any right to indemnity and contribution hereunder may be limited by federal
or state securities laws.


(p)            The Amended and Restated Agreement of Limited Partnership of the
Operating Partnership, including all amendments thereto (the “Operating
Partnership Agreement”), has been duly and validly authorized, executed and
delivered by the general partner of the Operating Partnership and constitutes a
valid and binding agreement of the general partner, enforceable in accordance
with its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization or other laws of general applicability
relating to or affecting creditors' rights or by general equity principles.


(q)            No consent, approval, authorization, order, license, certificate,
permit, registration, designation or filing by or with any governmental agency
or body is required for the execution, delivery and performance by the Company
and the Operating Partnership of their respective obligations under the
Transaction Documents to which each is a party and the consummation by the
Company and the Operating Partnership of the transactions contemplated by the
Transaction Documents, including the valid authorization, issuance, sale and
delivery of the Primary Shares and the Option Shares, except such as have been
obtained or made and may be required by (i) the Exchange and (ii) the securities
or Blue Sky laws of the various states in connection with the offer and sale of
the Primary Shares.


 
6

--------------------------------------------------------------------------------

 


(r)             None of the issuance or sale of the Primary Shares or the Option
Shares or the execution, delivery and performance of the Transaction Documents:
(i) conflicts with or will conflict with or constitutes or will constitute a
breach of, or a default under, the Company's declaration of trust, as amended or
supplemented, or bylaws, the Operating Partnership's certificate of limited
partnership or the Operating Partnership Agreement, or any Existing Instrument
to which the Company or any Consolidated Subsidiary is a party or by which any
of its respective properties may be bound; (ii) violates any statute, law,
regulation, ruling, filing, judgment, injunction, order or decree applicable to
the Company or any Consolidated Subsidiary or any of their properties; or (iii)
results in a breach of, or default or Debt Repayment Triggering Event (as
defined below) under, or results in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any
Consolidated Subsidiary pursuant to, or requires the consent of any other party
to, any Existing Instrument, except for such conflicts, breaches, defaults,
liens, charges or encumbrances that will not, individually or in the aggregate,
result in a Material Adverse Effect. As used herein, a “Debt Repayment
Triggering Event” means any event or condition that gives, or with the giving of
notice or lapse of time would give, the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder's behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any Consolidated Subsidiary.


(s)            Except for the holders of Common Units, no holder of any
securities of the Company or the Operating Partnership has rights to the
registration of any securities of the Company or other similar rights as a
result of or in connection with the filing of the Registration Statement or the
consummation of the transactions contemplated hereby that have not been
satisfied or heretofore waived in writing. No person or entity has a right of
participation or first refusal with respect to the sale of the Primary Shares by
the Company.


(t)             KPMG LLP, who has audited the consolidated financial statements
of the Company and the Consolidated Subsidiaries (including the related notes
thereto and supporting schedules) incorporated by reference in the Registration
Statement and the Prospectus, is and was, during the periods covered by its
reports incorporated by reference in the Registration Statement and the
Prospectus, an independent registered public accountant as required by the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board (“PCAOB”).  PricewaterhouseCoopers LLP, who has audited the consolidated
statements of operations, of changes in members’ equity and of cash flows of
Mystic Partners, LLC and its subsidiaries (including the related notes and
supporting schedules thereto) for the year ended December 31, 2006 incorporated
by reference in the Registration Statement and the Prospectus, is and was,
during the periods covered by its reports incorporated by reference in the
Registration Statement and the Prospectus, an independent registered public
accountant as required by the Securities Act, the Exchange Act and PCAOB.


 
7

--------------------------------------------------------------------------------

 


(u)            The financial statements, together with related schedules and
notes, included or incorporated by reference in the Registration Statement and
the Prospectus, present fairly the financial condition, results of operations,
cash flows and changes in financial position of the Company, the Consolidated
Subsidiaries and Mystic Partners, LLC and its subsidiaries, as the case may be,
on the basis stated in the Registration Statement at the respective dates or for
the respective periods to which they apply; such statements and related
schedules and notes have been prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved,
except as disclosed therein; and the other financial and statistical information
and data set forth in the Registration Statement and Prospectus is accurately
presented and prepared on a basis consistent with such financial statements and
the books and records of the Company, the Consolidated Subsidiaries and Mystic
Partners, LLC and its subsidiaries, as the case may be.  No other financial
statements or schedules are required by Form S-3 or otherwise to be included in
the Registration Statement or the Prospectus.


(v)            Except as disclosed in the Registration Statement and the
Prospectus, subsequent to the respective dates as of which such information is
given in the Registration Statement and the Prospectus: (i) neither the Company
nor any Consolidated Subsidiary has incurred any material liabilities or
obligations, indirect, direct or contingent, or entered into any transaction
that is not in the ordinary course of business; (ii) neither the Company nor any
Consolidated Subsidiary has sustained any material loss or interference with its
business or properties from fire, flood, windstorm, accident or other calamity,
whether or not covered by insurance; (iii) except for regular quarterly
dividends, neither the Company nor any Consolidated Subsidiary has paid or
declared any dividends or other distributions with respect to its shares of
beneficial interest and the Company is not in default under the terms of any
class of shares of beneficial interest of the Company or any outstanding debt
obligations; (iv) there has not been any change in the authorized or outstanding
shares of beneficial interest of the Company (other than the issuance of Common
Shares to the trustees, employees and officers of the Company and its affiliates
pursuant to the Company’s equity incentive plan and upon exchange or conversion
of other outstanding securities) or any material change in the indebtedness of
the Company (other than in the ordinary course of business and borrowings under
existing or future bank lines of credit) and (v) there has not been any material
adverse change, or any development involving or that may reasonably be expected
to result in a Material Adverse Effect.


(w)           The Primary Shares and the Option Shares have been approved for
listing on the Exchange, subject to official notice of issuance.  The Primary
Shares and the Option Shares are registered pursuant to Section 12(b) of the
Exchange Act, and the Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Primary Shares or the Option
Shares under the Exchange Act or delisting any such securities from the
Exchange, nor has the Company received any notification that the Commission or
the Exchange is contemplating terminating such registration or listing.


(x)             The Company has not distributed and will not distribute any
offering material in connection with the offering and sale of the Primary Shares
or the Option Shares, other than the Prospectus and the Registration Statement.


(y)            Other than excepted activity pursuant to Regulation M under the
Exchange Act, the Company has not taken and will not take, directly or
indirectly, any action that constituted, or any action designed to, or that
might reasonably be expected to cause or result in or constitute stabilization
or manipulation of the price of any shares of beneficial interest of the Company
to facilitate the sale or resale of the Primary Shares or the Option Shares or
for any other purpose.


 
8

--------------------------------------------------------------------------------

 


(z)             The Company and each Subsidiary has timely filed (or valid
extensions to such filings have been obtained) all tax returns required to be
filed (other than certain state or local tax returns, as to which the failure to
file, individually or in the aggregate, would not have a Material Adverse
Effect), which returns are complete and correct in all material respects, and
neither the Company nor any Subsidiary is in default in the payment of any taxes
that were payable pursuant to said returns or any assessments with respect
thereto (whether imposed directly or through withholding). Except as disclosed
in the Prospectus (as amended or supplemented), all deficiencies asserted as a
result of any federal, state, local or foreign tax audits have been paid or
finally settled and no issue has been raised in any such audit that, by
application of the same or similar principles, reasonably could be expected to
result in a proposed deficiency for any other period not so audited. There are
no outstanding agreements or waivers extending the statutory period of
limitation applicable to any federal, state, local or foreign tax return for any
period.  On the Closing Date, all stock transfer and other taxes, if any, that
are required to be paid in connection with the sale of the Primary Shares will
have been fully paid by the Company and all laws imposing such taxes will have
been complied with.


(aa)          Except as set forth in the Prospectus (as amended or
supplemented), there are no transactions with “affiliates” (as defined in Rule
405 promulgated under the Securities Act) or any officer, director or security
holder of the Company (whether or not an affiliate) that are required by the
Securities Act to be disclosed in the Prospectus that have not been disclosed as
required.  Additionally, no relationship, direct or indirect, exists between the
Company or any Consolidated Subsidiary on the one hand, and the directors,
officers, stockholders, customers or suppliers of the Company or any such
Subsidiary on the other hand, that is required by the Securities Act to be
disclosed in the Prospectus that is not so disclosed.


(bb)          Neither the Company nor any Consolidated Subsidiary is an
“investment company”, a company “controlled” by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
investment company within the meaning of the Investment Company Act of 1940, as
amended.


(cc)          Each of the Company and the Consolidated Subsidiaries has good and
valid title to all property (real and personal), free and clear of all liens,
claims, security interests or other encumbrances except: (i) such as are
described in the Prospectus; or (ii) such as do not or will not materially
adversely affect the Company or such Consolidated Subsidiary’s use of the
property or the conduct of the business of the Company or its Consolidated
Subsidiaries, either individually or taken as a whole. All property (real and
personal) leased by the Company and the Consolidated Subsidiaries is held under
valid and enforceable leases with only such exceptions as in the aggregate do
not or will not materially adversely affect the use of the property or the
conduct of the business of the Company or its Consolidated Subsidiaries, either
individually or taken as a whole.


(dd)          The Company and the Consolidated Subsidiaries have all permits,
licenses, franchises, approvals, consents and authorizations of governmental or
regulatory authorities (hereinafter “permit” or “permits”) as are necessary to
own their properties and to conduct their business in the manner described in
the Prospectus, subject to such qualifications as may be set forth in the
Prospectus, except where the failure to have obtained any such permit has not
had and will not have a Material Adverse Effect; each of the Company and the
Consolidated Subsidiaries has operated and is operating its business in material
compliance with all of its obligations with respect to each such permit and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination of any such permit, except where such revocation or
termination would not have a Material Adverse Effect or result in any other
material impairment of the rights of any such permit, subject in each case to
such qualification as may be set forth in the Prospectus; and, except as
described in the Prospectus, such permits contain no restrictions that are
material to the Company and its Consolidated Subsidiaries, taken as a whole.


 
9

--------------------------------------------------------------------------------

 


(ee)          The Company has established, maintains and evaluates disclosure
controls and procedures and “internal control over financial reporting” (as such
term is defined in Rule 13a-15 and 15d-15 under the Exchange Act) in accordance
with such rules and any related rules of the Commission or the Exchange; such
disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its Consolidated Subsidiaries, is
made known to the Company’s Chief Executive Officer and its Chief Financial
Officer by others within those entities; and except as disclosed in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2008, as
amended, such disclosure controls and procedures are effective to perform the
functions for which they were established.


(ff)            Except as disclosed in the Prospectus, the Company and the
Consolidated Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) to the Company’s and the Operating Partnership’s knowledge,
neither the Company, the Operating Partnership nor any Consolidated Subsidiary,
employee or agent thereof, has made any payment of funds of the Company, the
Operating Partnership or any Consolidated Subsidiary, as the case may be, or
received or retained any funds, and no funds of the Company, the Operating
Partnership or any Consolidated Subsidiary, as the case may be, have been set
aside to be used for any payment, in each case in violation of any U.S. law,
rule or regulation.


(gg)         Since March 31, 2009, there has been no impairment of or
adjustments to the assets of the Company except as would not have a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole


(hh)         Based on evaluations of its internal controls over financial
reporting, the Company is not aware of (i) any material weakness in the design
or operation of internal controls over financial reporting that is reasonably
likely to adversely affect the Company's ability to record, process, summarize
and report financial information or (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company's internal control over financial reporting.


 
10

--------------------------------------------------------------------------------

 


(ii)            None of the Company, any Consolidated Subsidiary or, to the
Company's knowledge, any employee or agent acting on behalf of the Company or
any Consolidated Subsidiary, has, directly or indirectly: (i) made any unlawful
contribution to any candidate for political office, or failed to disclose fully
any contribution in violation of law; or (ii) made any payment to any federal,
state, local or foreign governmental official or other person charged with
similar public or quasi-public duties, in each case other than payments not
expressly prohibited by the laws of the United States or any jurisdiction
thereof or applicable foreign jurisdictions.


(jj)            The Company and the Consolidated Subsidiaries are: (i) in
compliance with any and all applicable federal, state, local and foreign laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses; and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except in each case as would
not, individually or in the aggregate, have a Material Adverse Effect.  Neither
the Company nor any Consolidated Subsidiary has been named as a “potentially
responsible party” under the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended.  Neither the Company nor any of its
Consolidated Subsidiaries owns, leases or occupies any property that appears on
any list of hazardous sites compiled by any state or local government agency.


(kk)          There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) which would,
individually or in the aggregate, have a Material Adverse Effect.


(ll)            The Company has been organized and has operated in conformity
with the requirements for qualification and taxation as a real estate investment
trust under the Internal Revenue Code of 1986, as amended (the “Code”), for its
taxable years ended December 31, 1999 through December 31, 2008, and the
Company's current and proposed method of operation will enable it to continue to
meet the requirements for taxation as a real estate investment trust under the
Code for its taxable year ending December 31, 2009 and in the future. The
Subsidiaries that are partnerships have been and will continue to be treated as
partnerships for federal income tax purposes and not as corporations,
associations taxable as corporations or as publicly traded partnerships.


(mm)        The Company and the Consolidated Subsidiaries own and have full
right, title and interest in and to, or have valid licenses to use, each
material trade name, trademark, service mark, patent, copyright, approval, trade
secret and other similar rights (collectively “Intellectual Property”) under
which the Company and the Consolidated Subsidiaries conduct all or any material
part of their business, and none of the Company and its Consolidated
Subsidiaries has created any lien or encumbrance on, or granted any right or
license with respect to, any such Intellectual Property, except where the
failure to own or obtain a license or right to use any such Intellectual
Property has not and will not have a Material Adverse Effect.  There is no claim
pending against the Company or any Consolidated Subsidiary with respect to any
Intellectual Property, and none of the Company or any Consolidated Subsidiary
has received written notice or otherwise become aware that any Intellectual
Property that it uses or has used in the conduct of its business infringes upon
or conflicts with the rights of any third party.


 
11

--------------------------------------------------------------------------------

 


(nn)          No officer, trustee or nominee for trustee of the Company has a
direct or indirect affiliation or association with any member of the Financial
Industry Regulatory Authority (“FINRA”).


(oo)          The Company and the Consolidated Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged and neither the Company nor any Consolidated Subsidiary has reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a comparable cost.


(pp)          Title insurance in favor of the Company and the Consolidated
Subsidiaries, as the case may be, has been obtained with respect to each
property owned by any such entity in an amount at least equal to (i) the cost of
acquisition of such property or (ii) the cost of construction of such property
(measured at the time of such construction), except where the failure to
maintain such title insurance would not have a Material Adverse Effect.


(qq)          In the ordinary course of its business, the Company conducts a
periodic review of the effect of Environmental Laws on the business, operations
and properties of the Company and the Consolidated Subsidiaries, in the course
of which it identifies and evaluates associated costs and liabilities (including
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties).  On the basis of such review and amount of its
established reserves, the Company has reasonably concluded that such associated
costs and liabilities would not, individually or in the aggregate, result in a
Material Adverse Effect.


(rr)            Except for matters which would not, individually or in the
aggregate, have a Material Adverse Effect: (i) neither the Company nor any of
the Consolidated Subsidiaries is engaged in any unfair labor practice; (ii)
there is (A) no unfair labor practice complaint pending or, to the Company’s or
the Operating Partnership’s knowledge, threatened against the Company or any of
the Consolidated Subsidiaries before the National Labor Relations Board, and no
grievance or arbitration proceeding arising out of or under collective
bargaining agreements is pending or threatened, (B) no strike, labor dispute,
slowdown or stoppage pending or, to the Company’s or the Operating Partnership’s
knowledge, threatened against the Company or any of the Consolidated
Subsidiaries, and (C) no union representation dispute currently existing
concerning the employees of the Company, Hersha Hospitality Management, L.P.
(“HHMLP”) or any of the Consolidated Subsidiaries; and (iii) to the Company’s
knowledge, (A) no union organizing activities are currently taking place
concerning the employees of the Company or any of the Consolidated Subsidiaries
and (B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or the rules and regulations promulgated
thereunder concerning the employees of the Company, HHMLP or any of the
Consolidated Subsidiaries;


 
12

--------------------------------------------------------------------------------

 


(ss)          The Company and its Consolidated Subsidiaries have complied in all
material respects with wage and hour determinations issued by the U.S.
Department of Labor under the Service Contract Act of 1965 and the Fair Labor
Standards Act in paying its employees' salaries, fringe benefits and other
compensation for the performance of work or other duties in connection with
contracts with the U.S. government, and have complied and will comply in all
material respects with the requirements of the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, the Civil Rights Act of 1964
(Title VII), the National Labor Relations Act, the Vietnam Era Veteran's
Readjustment Act, the Age Discrimination in Employment Act, as amended by the
Older Workers' Benefit Protection Act, and federal, state and local labor laws,
each as amended except where the failure to comply with any such requirements
has not, and will not, have a Material Adverse Effect.


(tt)            Except with respect to non-timely filings of reports pursuant to
Section 16(a) of the Exchange Act by certain of the Company's officers and
trustees as described in the Company's Definitive Proxy Statement filed with the
Commission on April 15, 2009 under the caption “Section 16(a) Beneficial
Ownership Reporting Compliance,” there is and has been no failure on the part of
the Company, the Operating Partnership or any Consolidated Subsidiary and any of
the officers and directors of the Company, the Operating Partnership or any
Consolidated Subsidiary, in their capacities as such, to comply in all material
respects with the provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder.


(uu)          Other than that certain agreement by and among the Company and
Friend Development Group LLC, there are no contracts, agreements or
understandings between the Company or any of its Consolidated Subsidiaries and
any person that would give rise to a valid claim against the Company or any
Consolidated Subsidiary for a brokerage commission, finder’s fee or other like
payment with respect to the consummation of the transactions contemplated by the
Transaction Documents.


(vv)         Any certificate signed by an officer of the Company and delivered
to the Purchaser or to counsel for the Purchaser shall be deemed to be a
representation and warranty by the Company and/or the Operating Partnership, as
applicable, to the Purchaser as to the matters set forth therein.


(ww)        The Company and the Operating Partnership acknowledge that the
Purchaser and its counsel will rely upon the accuracy and truthfulness of the
foregoing representations and hereby consent to such reliance.


4.              Covenants of the Company.  The Company and the Operating
Partnership, jointly and severally, covenant and agree with the Purchaser that:


 
13

--------------------------------------------------------------------------------

 


(a)            Filings with the Exchange.  The Company will timely file with the
Exchange all documents and notices required by the Exchange of companies that
have or will issue securities that are traded on the Exchange.


(b)            Expenses.  The Company will pay all expenses incident to the
performance of its obligations hereunder, including, but not limited to,
expenses relating to: (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto; (ii) the preparation,
issuance and delivery of the Primary Shares; (iii) the qualification of the
Primary Shares or the Option Shares under securities laws, including filing
fees; (iv) the fees and expenses incurred in connection with the listing or
qualification of the Primary Shares or the Option Shares for trading on the
Exchange; and (v) filing fees and expenses, if any, of the Commission and FINRA.


(c)            Use of Proceeds.  The Company will use the net proceeds from the
transactions contemplated in the Transaction Documents for any purpose that the
Board of Trustees of the Company (the “Board of Trustees”) deems to be in the
best interests of the Company, in accordance with the Prospectus
Supplement.  The Company anticipates that such net proceeds initially shall be
used to repay indebtedness outstanding under its existing line of credit.  In no
event shall the proceeds resulting from the acquisition of the Primary Shares be
used to redeem or repurchase for cash any shareholder of the Company or holder
of Operating Partnership units.  The Company does not presently intend to use
proceeds at the sale of the Option Shares to redeem for cash any shareholder of
the Company or holder of Operating Partnership units.


(d)            Required Filings Relating to Placement of Primary Shares.  The
Prospectus Supplement in connection with the sale of the Primary Shares filed
with the Commission complies with the regulations under the Securities Act, and
the Company has delivered such number of copies to each exchange or market on
which the sale of the Primary Shares is effected as required by the rules or
regulations of such exchange or market.


(e)            Insurance.  The Company shall maintain, and shall cause its
Consolidated Subsidiaries to maintain, insurance in such amounts and covering
such risks as is reasonable and customary for companies engaged in similar
businesses in similar industries.


(f)             Compliance with Laws.  The Company shall maintain, and shall
cause its Consolidated Subsidiaries to maintain, all environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its Consolidated Subsidiaries shall conduct their
businesses, or cause their businesses to be conducted, in substantial compliance
with such permits, licenses and authorizations and with applicable environmental
laws, except where the failure to maintain or be in compliance with such
permits, licenses and authorizations could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


(g)            REIT Treatment.  The Company will (i) use its best efforts to
continue to meet the requirements for qualification and taxation as a REIT under
the Code for the taxable year ending December 31, 2009 and for its future
taxable years, unless the Board of Trustees determines that it is no longer in
the best interests of the Company to be so qualified, and (ii) will promptly
notify the Purchaser if the Company determines that it has failed or is
reasonably likely to fail to qualify as a REIT.


 
14

--------------------------------------------------------------------------------

 


(h)            Domestic Entity Tax Treatment.  To the Company’s knowledge, the
Company currently qualifies as a “domestically controlled qualified investment
entity” within the meaning of Section 897(h) of the Code, and the Company will
promptly notify the Purchaser if the Company has actual knowledge that it no
longer qualifies or is reasonably likely to cease to qualify for such treatment.


(i)             Investment Company Act.  The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor its Consolidated
Subsidiaries will be or become, at any time prior to the termination of this
Agreement, an “investment company,” as such term is defined in the Investment
Company Act, assuming no change in the Commission’s current interpretation as to
entities that are not considered an investment company.


(j)             Securities Act and Exchange Act.  The Company will use its best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the consummation of the transactions contemplated in the Prospectus and
the Transaction Documents.


(k)            Sarbanes-Oxley Act. The Company and its Consolidated Subsidiaries
will use their best efforts to comply with all effective applicable provisions
of the Sarbanes-Oxley Act of 2002.


(l)             Purchaser Participation.  The Company will afford the Purchaser
the power to participate in the Company’s financial and operating policy
decisions, to the extent provided in the Transaction Documents or as otherwise
agreed by the Board of Trustees.  Pursuant to and in accordance with the
Transaction Documents, the Company shall furnish the Purchaser with such
financial and operating data and other information with respect to the business,
finance and properties of the Company as the Company prepares and compiles for
members of its Board of Trustees in the ordinary course.


(m)           Cantor Program.  The Company will not issue or sell or allow the
issuance or sale of more than 4,000,000 Common Shares through Cantor Fitzgerald
& Co. pursuant to the Sales Agreement without the prior consent of the
Purchaser.


(n)            Preemptive Rights.  Pursuant to the Investor Rights and Option
Agreement and upon the terms and conditions set forth therein, the Company will
grant the Purchaser certain preemptive rights to participate in future issuances
of equity securities by the Company.


(o)            Line of Credit.  In the ordinary course of its business, the
Company takes due care to ensure that it complies with the financial covenants
under its existing line of credit and shall provide to its Board of Trustees on
a quarterly basis information regarding compliance with such covenants.


 
15

--------------------------------------------------------------------------------

 


5.              Conditions to Obligations of the Parties.


(a)            Purchaser Conditions.  The obligations of the Purchaser to effect
the purchase and sale of the Primary Shares at Closing shall be subject to the
satisfaction or waiver at or prior to the Closing Date of the following
conditions:


 
(i)
Each of the representations and warranties of the Company and the Operating
Partnership shall be true and correct in all respects as of the Closing Date;



 
(ii)
No stop order suspending the effectiveness of the Registration Statement shall
be in place as of the Closing Date;



 
(iii)
The Company shall have executed and delivered a counterpart signature page to
the Investor Rights and Option Agreement, in the form of and substantially
similar to Exhibit 5(a)(iii) hereto (the “Investor Rights and Option
Agreement”);



 
(iv)
The Company shall have executed and delivered a counterpart signature page to
the Registration Rights Agreement, in the form of and substantially similar to
Exhibit 5(a)(iv) hereto (the “Registration Rights Agreement”);



 
(v)
The Company shall have granted a REIT ownership limit waiver, in the form of and
substantially similar to Exhibit 5(a)(v) hereto (the “Ownership Limit Waiver”);



 
(vi)
The Company shall have executed and delivered a counterpart signature page to
the Trustee Designation Agreement, in the form of and substantially similar
to Exhibit 5(a)(vi) hereto (the “Trustee Designation Agreement”);



 
(vii)
The Purchaser shall have received a written opinion of Hunton & Williams LLP, in
the form of and substantially similar to Exhibit 5(a)(vii) hereto (the “H&W
Corporate Opinion”);



 
(viii)
The Purchaser shall have received a written opinion of Hunton & Williams LLP, in
the form of and substantially similar to Exhibit 5(a)(viii) hereto (the “H&W Tax
Opinion”);



 
(ix)
The Purchaser shall have received a written opinion of Franklin Firm LLP, in the
form of and substantially similar to Exhibit 5(a)(ix) hereto (the “Franklin Firm
Opinion”);



 
(x)
The Purchaser shall have received a certificate of an officer of the Company, in
the form of and substantially similar to Exhibit 5(a)(x) (the “Officer’s
Certificate”);



 
16

--------------------------------------------------------------------------------

 


 
(xi)
The Purchaser shall have received a certificate of the secretary of the Company,
in the form of and substantially similar to Exhibit 5(a)(xi) (the “Secretary’s
Certificate”); and



(b)            Company Conditions.  The obligations of the Company to effect the
purchase and sale of the Primary Shares at Closing shall be subject to the
satisfaction or waiver at or prior to the Closing Date of the following
conditions:


 
(i)
Each of the representations and warranties of the Purchaser shall be true and
correct in all respects as of the Closing Date;



 
(ii)
The Purchaser shall have executed and delivered a counterpart signature page to
the Investor Rights and Option Agreement;



 
(iii)
The Purchaser shall have executed and delivered a counterpart signature page to
the Registration Rights Agreement;



 
(iv)
The Purchaser shall have executed and delivered a REIT ownership limit waiver
representation letter in the form of and substantially similar to Exhibit
5(b)(iv) hereto (the “Representation Letter”); and



 
(v)
The Purchaser shall have executed and delivered a counterpart signature page to
the Trustee Designation Agreement.



6.              Closing.


(a)            The purchase and sale of the Primary Shares (the “Closing”) shall
be consummated at 10:00 a.m. on August 4, 2009 or at such other time as the
parties hereto may mutually agree in writing (such time and date, the “Closing
Date”).


(b)            On the Closing Date, the Purchaser shall deliver to the Company
the Purchase Price by wire transfer of immediately available funds to an account
designated by the Company to the Purchaser not less than 24 hours prior to
Closing;


(c)            On the Closing Date, the Company shall deliver to the Depository
Trust Company, for the account of the Purchaser, as instructed by the Purchaser,
the Primary Shares.


7.              Indemnification; Survival; Exclusive Remedy.


(a)            The Company and Operating Partnership Indemnification. The
Company and the Operating Partnership, jointly and severally, agree to indemnify
and hold harmless the Purchaser and each person, if any, who (i) controls the
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, or (ii) is controlled by or is under common control with
the Purchaser (a “Purchaser Affiliate”) from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 7(b)) relating to any action, suit or proceeding between any of the
indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which the Purchaser, or any such Purchaser Affiliate, may become
subject under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus, (y) the
omission or alleged omission to state in any such document a material fact
required to be stated in it or necessary to make the statements contained herein
not misleading, (z) any breach by any of the indemnifying parties of any of
their respective representations and warranties contained in this Agreement;
provided, however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from the sale of the
Primary Shares pursuant to this Agreement and is caused directly or indirectly
by an untrue statement or omission made in reliance upon and in conformity with
written information relating to the Purchaser and furnished to the Company by
the Purchaser for inclusion in any document as described in clause (x) of this
Section 7(a).  This indemnity agreement will be in addition to any liability
that the Company or the Operating Partnership might otherwise have.


 
17

--------------------------------------------------------------------------------

 


(b)            Third Party Claims.  Any party that proposes to assert the right
to be indemnified under this Section 7 in connection with a claim by a third
party will, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 7, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission to so notify such indemnifying party will not
relieve the indemnifying party from: (i) any liability that it might have to any
indemnified party otherwise than under this Section 7; and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 7 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party.  If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless:  (i) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party; (ii) the indemnified party has reasonably concluded (based
on advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party; (iii) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party);
or (iv) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent.  No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 7 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.


 
18

--------------------------------------------------------------------------------

 


(c)            Limitations on Indemnification for Breaches of Representations
and Warranties.


 
(i)
The Purchaser and its Affiliates acknowledge and agree that the indemnity
contained in Section 7(a) for any breach by any of the indemnifying parties of
any of their respective representations and warranties contained in this
Agreement shall be the sole and exclusive remedy available to Purchaser and its
Affiliates with regard to any breach by the Company or the Operating Partnership
of any of the representations and warranties contained in Section 3 of this
Agreement.



 
(ii)
The Purchaser and its Affiliates acknowledge and agree that, to the extent that
claims for indemnification under Section 7(a) for any breach by any of the
indemnifying parties of any of their respective representations and warranties
contained in this Agreement in the aggregate exceed the Purchase Price, the
Company and the Operating Partnership shall not be obligated to satisfy
indemnification obligations with regard to such excess.



(d)            Survival.  The indemnity contained in this Section 7 shall
survive until the applicable statute of limitations for the claims described
therein, regardless of (i) delivery and acceptance of the Primary Shares and
payment therefor or (ii) any termination of this Agreement; provided, however,
that the indemnity contained in Section 7(a) for any breach by any of the
indemnifying parties of any of their respective representations and warranties
contained in this Agreement shall survive only until the date that is six months
after the Closing Date.


8.              Termination.  This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, by written notice promptly
given to the other parties hereto, at any time prior to the Closing by the
Company, on the one hand, or the Purchaser on the other, if the Closing shall
not have occurred on or prior to August 4, 2009; provided, however, that the
Company or the Purchaser, as the case may be, shall not be entitled to terminate
this Agreement pursuant to this Section 8 if the failure of the Closing to occur
on or prior to such dates results primarily from such party itself having
materially breached any representation, warranty or covenant contained in this
Agreement.


 
19

--------------------------------------------------------------------------------

 


9.              Miscellaneous.


(a)            Notices.  All notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing, unless otherwise specified in this
Agreement, and if sent to Purchaser, shall be delivered to Purchaser at Real
Estate Investment Group L.P. c/o IRSA Inversiones y Representaciones Sociedad
Anónima, Bolívar 108, 1º, C1091AAQ, Buenos Aires, Argentina, fax no. +54 (11)
4323-7449, Attention: Mr. Eduardo S. Elsztain, with a copy to Zang, Bergel &
Viñes Abogados, Florida 537, 18th Floor, C1005AAK, Buenos Aires, Argentina, fax
no. +54 (11) 5166-7070, Attention: Pablo Vergara del Carril; or if sent to the
Company or the Operating Partnership, shall be delivered to Hersha Hospitality
Trust, 510 Walnut Street, 9th Floor, Philadelphia, Pennsylvania 19106, fax no.
(717) 774-7383, Attention: Ashish R. Parikh, with a copy to Hunton & Williams
LLP, 951 East Byrd Street, Richmond, Virginia 23219, fax no. (804) 788-8218,
Attention: James S. Seevers, Jr.  Each party to this Agreement may change such
address for notices by sending to the parties to this Agreement written notice
of a new address for such purpose.


(b)            Entire Agreement; Amendment; Severability.  This Agreement
(including all schedules and exhibits attached hereto), along with the other
Transaction Documents, constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings (except for those set
forth under the other Transaction Documents), both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company, the Operating Partnership and the Purchaser.  In the
event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.


(c)            Applicable Law; Consent to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.


 
20

--------------------------------------------------------------------------------

 


(d)            Waiver of Jury Trial.  The Company, the Operating Partnership and
the Purchaser each hereby irrevocably waives any right it may have to a trial by
jury in respect of any claim based upon or arising out of this Agreement or any
transactions contemplated hereby.


(e)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.


10.            Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below:
 
(a)            “Base Prospectus” has the meaning ascribed to such term in
Section 2(b).


(b)            “Close Associate” means a Person who is widely and publicly known
to maintain an unusually close relationship with a senior foreign political
figure, and includes a Person who is in a position to conduct substantial U.S.
and non-U.S. financial transactions on behalf of such senior foreign political
figure.


(c)            “Closing” has the meaning ascribed to such term in Section 6(a).


(d)            “Closing Date” has the meaning ascribed to such term in Section
6(a).


(e)            “Code” has the meaning ascribed to such term in Section 3(ll).


(f)             “Commission” has the meaning ascribed to such term in Section
3(a).


(g)            “Common Shares” means the Class A common shares of beneficial
interest, par value $0.01 per share, of the Company.
 
(h)            “Company” has the meaning ascribed to such term in the preamble.


(i)             “Consolidated Subsidiary” has the meaning ascribed to such term
in Section 3(k).


(j)             “Declaration of Trust” means the Amended and Restated
Declaration of Trust of the Company, as amended from time to time.


(k)            “Debt Repayment Triggering Event” has the meaning ascribed to
such term in Section 3(r).


(l)             “EDGAR” has the meaning ascribed to such term in Section 3(b).


 
21

--------------------------------------------------------------------------------

 


(m)           “Environmental Laws” has the meaning ascribed to such term in
Section 3(jj).


(n)            “ERISA” has the meaning ascribed to such term in Section 3(rr).


(o)            “Exchange” has the meaning ascribed to such term in Section 3(a).


(p)            “Exchange Act” has the meaning ascribed to such term in Section
3(e).


(q)            “Existing Instrument” has the meaning ascribed to such term in
Section 3(n).


(r)             “Franklin Firm Opinion” has the meaning ascribed to such term in
Section 5(a)(ix).


(s)            “HHMLP” has the meaning ascribed to such term in Section 3(rr).


(t)             “H&W Corporate Opinion” has the meaning ascribed to such term in
Section 5(a)(vii).


(u)            “H&W Tax Opinion” has the meaning ascribed to such term in
Section 5(a)(viii).


(v)            “Intellectual Property” has the meaning ascribed to such term in
Section 3(mm).


(w)           “Investor Rights and Option Agreement” has the meaning ascribed to
such term in Section 5(a)(iii).


(x)             “Material Adverse Effect” has the meaning ascribed to such term
in Section 3(k).


(y)            “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control.


(z)            “OFAC List” means any list of prohibited countries, individuals,
organizations and entities that is administered or maintained by OFAC,
including: (i) Section 1(b), (c) or (d) of Executive Order No. 13224 (September
23, 2001) issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), any related enabling legislation or any other
similar executive orders, (ii)the List of Specially Designated Nationals and
Blocked Persons (the “SDN List”) maintained by OFAC), and/or on any other
similar list (“Other Lists”) maintained by OFAC pursuant to any authorizing
statute, executive order or regulation, or (iii) a “Designated National” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515.


(aa)          “Officer’s Certificate” has the meaning ascribed to such term in
Section 5(a)(x).


(bb)         “Operating Partnership” has the meaning ascribed to such term in
the preamble.


(cc)          “Operating Partnership Agreement” has the meaning ascribed to such
term in Section 3(p).


(dd)         “Option Shares” has the meaning ascribed to such term in the
recitals.


 
22

--------------------------------------------------------------------------------

 


(ee)          “Organizational Documents” means (a) in the case of a corporation,
its charter and by-laws; (b) in the case of a limited or general partnership,
its partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.


(ff)           “Ownership Limit Waiver” has the meaning ascribed to such term in
Section 5(a)(v).


(gg)         “PCAOB” has the meaning ascribed to such term in Section 3(t).


(hh)         “Person” means any individual, company, corporation, limited
liability company, unincorporated organization or association, trust (including
the trustees thereof, in their capacity as such) or other entity.
 
(ii)            “Primary Shares” has the meaning ascribed to such term in the
recitals.


(jj)            “Prospectus” has the meaning ascribed to such term in Section
2(b).


(kk)          “Prospectus Supplement” has the meaning ascribed to such term in
Section 2(b).


(ll)            “Purchase Price” has the meaning ascribed to such term in
Section 1.


(mm)        “Purchaser” has the meaning ascribed to such term in the preamble.


(nn)          “Purchaser Affiliate” has the meaning ascribed to such term in
Section 7(a).


(oo)          “Registration Rights Agreement” has the meaning ascribed to such
term in Section 5(a)(iv).


(pp)          “Registration Statement” has the meaning ascribed to such term in
Section 3(a).


(qq)          “Representation Letter” has the meaning ascribed to such term in
Section 5(b)(iv).


(rr)            “Rule 462(b) Registration Statement” has the meaning ascribed to
such term in Section 3(c).
 
(ss)          “Secretary’s Certificate” has the meaning ascribed to such term in
Section 5(a)(xi).


 
23

--------------------------------------------------------------------------------

 


(tt)           “Securities Act” has the meaning ascribed to such term in Section
3(a).


(uu)          “Senior Foreign Political Figure” means a senior official in the
executive, legislative, administrative, military or judicial branches of a
non-U.S. government (whether elected or not), a senior official of a major
non-U.S. political party, or a senior executive of a non-U.S. government-owned
corporation.  In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.


(vv)         “Subsidiary” and “Subsidiaries” has the meanings ascribed to such
terms in Section 3(j).


(ww)        “Transaction Documents” means this Agreement, the Investor Rights
and Option Agreement, the Registration Rights Agreement and the Trustee
Designation Agreement.


(xx)          “Treasury Regulations” means Treasury regulations issued pursuant
to the Code, as amended from time to time.  Reference to any particular
provision of the Treasury Regulations shall mean that provision of the Treasury
Regulations and any successor provision.


(yy)         “Trustee Designation Agreement” has the meaning ascribed to such
term in Section 5(a)(vi).


[Signature page follows.]


 
24

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.



 
REAL ESTATE INVESTMENT GROUP L.P.
                   
By:
Tyrus S.A., its sole general partner
             
By:
/s/ Eduardo S. Elsztain    
Name:
   
Title:
                   
HERSHA HOSPITALITY TRUST
             
By:
/s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Chief Financial Officer
                   
HERSHA HOSPITALITY LIMITED PARTNERSHIP, L.P.
             
By:
/s/ Ashish R. Parikh    
Name: Ashish R. Parikh
   
Title: Chief Financial Officer

 
Purchase Agreement Signature Page


 

--------------------------------------------------------------------------------